Case 0:19-cv-61898-RKA Document 10 Entered on FLSD Docket 09/04/2019 Page 1 of 15



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                          CASE NO.: 0:19-CV-61898-RKA

  DEENA PORRAS, KENNETH MCKENZIE,
  and DEBORAH LITZ, individually and on
  behalf of all those similarly situated,

         Plaintiffs,

  v.

  ENHANCED RECOVERY COMPANY,
  LLC, d/b/a ERC,

        Defendant.
  _______________________________________/

                            FIRST AMENDED CLASS ACTION COMPLAINT

         Plaintiffs DEENA PORRAS (“Porras”), KENNETH MCKENZIE (“McKenzie”), and

  DEBORAH LITZ (“Litz”), individually and on behalf of all those similarly situated, sue

  ENHANCED RECOVERY COMPANY, LLC, d/b/a ERC (“Defendant”) for violations of 15

  U.S.C § 1692 et seq., the Fair Debt Collection Practices Act (the “FDCPA”), and Fla. Stat. § 559.55

  et seq., the Florida Consumer Collection Practices Act (the “FCCPA”).

                                           DEMAND FOR JURY TRIAL

         1.         Plaintiffs Porras, McKenzie, Litz (collectively, “Plaintiffs”) are entitled to, and

  hereby respectfully demand, a trial by jury on all alleged counts and any issues so triable.

                                           JURISDICTION AND VENUE

         2.         Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), 28 U.S.C § 1331, and

  28 U.S.C § 1337.

         3.         Supplemental jurisdiction exists for the FCCPA claims under to 28 U.S.C. § 1367.


                                                                                                                 PAGE | 1 of 15
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-61898-RKA Document 10 Entered on FLSD Docket 09/04/2019 Page 2 of 15



          4.         Venue in this District is proper because Plaintiffs resides here, Defendant transacts

  business here, and the complained conduct of Defendant occurred here.

                                                            PARTIES

          5.         Porras is a natural person, and a citizen of the State of Florida, residing in Broward

  County, Florida.

          6.         McKenzie is a natural person, and a citizen of the State of Florida, residing in

  Broward County, Florida.

          7.         Litz is a natural person, and a citizen of the State of Florida, residing in Broward

  County, Florida.

          8.         Defendant is a Delaware corporation, with its principal place of business located in

  Jacksonville, Florida.

          9.         Defendant engages in interstate commerce by regularly using telephone and mail

  in a business whose principal purpose is the collection of debts.

          10.        At all times material, Defendant was acting as a debt collector in respect to the

  collection of Plaintiffs’ debts.

                                              FACTUAL ALLEGATIONS

          11.        Defendant is registered as a “Consumer Collection Agency” with the Florida Office

  of Financial Regulation and Defendant’s “Consumer Collection Agency” license number is

  CCA0900170.

          12.        Defendant is a business entity engaged in the business of soliciting consumer debts

  for collection.

          13.        Defendant is a business entity engaged in the business of collecting consumer debts.




                                                                                                                  PAGE | 2 of 15
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:19-cv-61898-RKA Document 10 Entered on FLSD Docket 09/04/2019 Page 3 of 15



         14.      Defendant regularly collects or attempts to collect, directly or indirectly, debts

  owed or due or asserted to be owed or due another.

         15.      Defendant is a “debt collector” as defined by the FDCPA and FCCPA. See 15 U.S.C

  §1692a(6); Fla. Stat. §559.55(7).

         16.      Defendant maintains all the records specified in Rule 69V-180.080, Florida

  Administrative Code.

         17.      The records specified by Rule 69V-180.080, Florida Administrative Code, of which

  Defendant maintains, are current to within one week of the current date.

                                               PLAINTIFF PORRAS

         18.      On a date better known by Defendant, it (Defendant) began attempting to collect a

  debt from Porras. Attached hereto as Exhibit “A” is a copy of a letter Defendant mailed to Porras

  in an attempt to collect such debt (the “Porras-Letter”).

         19.      At all times material, the debt Defendant sought to collect from Porras arises from

  an amount Porras allegedly owes and/or owed AT&T (account number ending in 9745) for the

  provision of telecommunication services to Porras, of which Porras primarily incurred for personal

  purposes. See Exhibit A.

         20.      The Porras-Letter represents Defendant’s initial communication with Porras in

  connection with the collection of the debt sought therein.

         21.      Defendant engaged in conduct constituting “any action to collect [a] debt,” see Fla.

  Stat. § 559.715, by mailing Porras-Letter to Porras.

                                             PLAINTIFF MCKENZIE

         22.      On a date better known by Defendant, it (Defendant) began attempting to collect a

  debt from McKenzie. Attached hereto as Exhibit “B” is a copy of a letter Defendant mailed to

                                                                                                               PAGE | 3 of 15
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-61898-RKA Document 10 Entered on FLSD Docket 09/04/2019 Page 4 of 15



  McKenzie in an attempt to collect such debt (the “McKenzie-Letter”).

         23.      At all times material, the debt Defendant sought to collect from McKenzie arises

  from an amount McKenzie allegedly owes and/or owed AT&T (account number ending in 3097)

  for the provision of telecommunication services to McKenzie, of which McKenzie primarily

  incurred for personal purposes. See Exhibit B.

         24.      McKenzie-Letter represents Defendant’s initial communication with McKenzie in

  connection with the collection of the debt sought therein.

         25.      Defendant engaged in conduct constituting “any action to collect [a] debt,” see Fla.

  Stat. § 559.715, by mailing McKenzie-Letter to McKenzie.

                                                  PLAINTIFF LITZ

         26.      On a date better known by Defendant, it (Defendant) began attempting to collect a

  debt from Litz. Attached hereto as Exhibit “C” is a copy of a letter Defendant mailed to Litz in an

  attempt to collect such debt (the “Litz-Letter”).

         27.      At all times material, the debt Defendant sought to collect from Litz arises from an

  amount Litz allegedly owes and/or owed AT&T (account number ending in 5829) for the provision

  of telecommunication services to Litz, of which Litz primarily incurred for personal purposes. See

  Exhibit C.

         28.      The Litz-Letter represents Defendant’s initial communication with Litz in

  connection with the collection of the debt sought therein.

         29.      Defendant engaged in conduct constituting “any action to collect [a] debt,” see Fla.

  Stat. § 559.715, by mailing the Litz-Letter to Litz.




                                                                                                               PAGE | 4 of 15
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-61898-RKA Document 10 Entered on FLSD Docket 09/04/2019 Page 5 of 15



                                             CLASS ALLEGATIONS

         30.      This action is brought on behalf of the following three classes: the “G-notice Class,”

  the “Discount Class,” and the “FCCPA Class.”

         31.      The “G-Notice Class” consists of: [1] all persons with Florida addresses [2] who

  received a letter [3] from Defendant [4] during the twelve 12-months preceding the filing of this

  Complaint [5] and said letter states anywhere therein that: “If you notify our office below in writing

  within the thirty-day period that the debt, or any portion thereof is disputed, we will obtain

  verification of the debt or a copy of any judgment that may be of record against you.”

         32.      Plaintiffs Porras, McKenzie, Litz, are members of the G-Notice Class.

         33.      The “Discount Class” consists of: [1] all persons with Florida addresses [2] who

  received a letter [3] from Defendant [4] during the twelve 12-months preceding the filing of this

  Complaint [5] and said letter states anywhere therein that: “We are authorized to resolve your

  account for less than the full balance by offering discounted options,” or “We are authorized to

  resolve your account for less than the full balance.”

         34.      Plaintiffs McKenzie and Litz are members of the Discount Class.

         35.      The “FCCPA Class” consists of: (1) all persons with Florida addresses (2) who

  received a letter (3) from Defendant (4) that violate the FDCPA as set forth in Count I or Count II

  below (5) during the twenty-four [24] months preceding the filing of this Complaint.

         36.      Plaintiffs Porras, McKenzie, Litz, are members of the FCCPA Class.

         37.      Plaintiffs alleges, on information and belief, each class is so numerous that joinder

  of all members is impracticable because Defendant has dispatched thousands of identical letters to

  addresses in Florida which violate the FDCPA and FCCPA as set forth below.




                                                                                                               PAGE | 5 of 15
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-61898-RKA Document 10 Entered on FLSD Docket 09/04/2019 Page 6 of 15



   EXISTENCE AND PREDOMINANCE OF COMMON QUESTIONS OF LAW & FACT

         38.      Common questions of law and fact exist as each of the proposed classes and

  otherwise predominate over any issues involving only individual class members.

         39.      The factual and legal issues common to the G-Notice Class are whether Defendant

  mailed a letter to the class member in an attempt to collect a debt, whether said letter attempts to

  collect a consumer debt, whether said letter was Defendant’s initial communication with the class

  member in connection with the collection of the underlying debt, and whether Defendant, by and

  through said letter, violated the FDCPA.

         40.      The factual and legal issues common to the Discount Class are whether Defendant

  mailed a letter to the class member in an attempt to collect a debt, whether said letter attempts to

  collect a consumer debt, whether in said letter Defendant states it is authorized to resolve your

  account for less than the full balance, and whether Defendant, by and through said letter, violated

  the FDCPA.

         41.      The factual and legal issues common to the FCCPA Class are whether members

  received a letter from Defendant, whether said letter attempts to collect a debt, and whether

  Defendant, by and through said letter, violated the FCCPA.

         42.      Excluded from the class is Defendant’s agents and employees, Plaintiffs’

  attorney(s) and their employees, the Judge to whom this action is assigned, and any member of the

  Judge’s staff and immediate family.

         43.      TYPICALITY

         44.      Plaintiffs’ claims are typical of the claims of each class member and are based on

  the same facts and legal theories.




                                                                                                               PAGE | 6 of 15
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-61898-RKA Document 10 Entered on FLSD Docket 09/04/2019 Page 7 of 15



         45.      ADEQUACY

         46.      Plaintiffs are adequate representatives of each of the classes.

         47.      Plaintiffs will fairly and adequately protect the interests of the classes.

         48.      Plaintiffs have retained counsel experienced in handling actions involving unlawful

  practices under the FDCPA, FCCPA, TCPA, and consumer-based class actions. Neither Plaintiffs

  nor Plaintiffs’ counsel have any interests which might cause them (Plaintiffs or Plaintiffs’ counsel)

  to not vigorously pursue this action.

         49.      PREDOMINANCE AND SUPERIORITY

         50.      Certification of the classes under Rule 23(b)(3) of the Federal Rules of Civil

  Procedure is also appropriate, in that: (a) the questions of law or fact common to the members of

  the class predominate over any questions affecting an individual member; and (b) a class action is

  superior to other available methods for the fair and efficient adjudication of the controversy.

         51.      Certification of a classes under Rule 23(b)(2) of the Federal Rules of Civil

  Procedure is also appropriate, in that, Defendant has acted on grounds generally applicable to the

  class thereby making appropriate declaratory relief with respect to the class as a whole. Plaintiffs

  request certification of a hybrid class under Rule 23(b)(3) for monetary damages and to Rule

  23(b)(2) for injunctive and equitable relief.

                                       COUNT I.
                  VIOLATION OF 15 U.S.C. § 1692g(a), § 1692g(b), and § 1692e

         52.      Plaintiffs, individually and on behalf of the G-Notice Class, incorporates by

  reference paragraphs 1-51 as though fully stated herein.

         53.      Section 1692e of the FDCPA prohibits the use of “false, deceptive, or misleading

  representation or means in connection with the collection of any debt.” 15 U.S.C. §1692e.


                                                                                                               PAGE | 7 of 15
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-61898-RKA Document 10 Entered on FLSD Docket 09/04/2019 Page 8 of 15



         54.      Section 1692g(a) of the FDCPA mandates, inter alia, that:

                  Within five days after the initial communication with a consumer in
                  connection with the collection of any debt, a debt collector shall,
                  unless the following information is contained in the initial
                  communication or the consumer has paid the debt, send the
                  consumer a written notice containing -
                                                     …
                         (4) a statement that if the consumer notifies the debt
                         collector in writing within the thirty-day period that the debt,
                         or any portion thereof, is disputed, the debt collector will
                         obtain verification of the debt or a copy of a judgment
                         against the consumer and a copy of such verification or
                         judgment will be mailed to the consumer by the debt
                         collector….

  See 15 U.S.C. § 1692g(a)(4).

         55.      Section 1692g(b) provides, among other things, that: “[a]ny collection activities

  and communication during the 30-day period may not overshadow or be inconsistent with the

  disclosure of the consumer’s right to dispute the debt or request the name and address of the

  original creditor.” See 15 U.S.C. 1692g(b).

         56.      The Porras-Letter, Litz-Letter, and McKenzie-Letter, did not contain the

  information explicitly required by 15 U.S.C. § 1692g(a)(4), and Plaintiffs were not notified of said

  omitted disclosures within five (5) days of having received their respective collection letter.

         57.      Here, in an attempt to comply with § 1692g(a)(4) of the FDCPA, each of the

  collection letters state “[i]f you notify our office below in writing within the thirty-day period that

  the debt, or any portion thereof is disputed, we will obtain verification of the debt or a copy of any

  judgment that may be of record against you..” See Exhibit A (emphasis added); Exhibit B

  (emphasis added); Exhibit C (emphasis added). This language fails to adequately inform the least

  sophisticated consumer of the rights he or she enjoys under § 1692g(a)(4) and otherwise




                                                                                                               PAGE | 8 of 15
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-61898-RKA Document 10 Entered on FLSD Docket 09/04/2019 Page 9 of 15



  unlawfully overshadows the dispute rights enjoyed by the least sophisticated consumer under §

  1692g(a)(4) of the FDCPA.

         58.       Even assuming the consumer notifies Defendant, in writing, within the 30-day

  timeframe that he or she disputes the underlying debt, Defendant does not satisfy its obligation(s)

  under the FDCPA by mailing a copy of “any judgment” to the consumer. In the event of a properly

  invoked dispute under § 1692g(a)(4), a debt collector must either (a) provide the consumer with

  documentation and/or information that validates the underlying debt; or (b) if the underlying debt

  has been reduced to a judgment, provide the consumer with a copy of such judgment. See 15 U.S.C.

  § 1692g(a)(4).

         59.       The Porras-Letter, Litz-Letter, and McKenzie-Letter, wrongfully causes the least

  sophisticated consumer to believe, for example, that if he or she disputes the underlying debt in

  writing with Defendant, that Defendant’s only obligation is to provide the consumer with a copy

  of any judgment, even if the underlying debt has not been reduced to a judgment. This is simply

  false. Section 1692g(a)(4) clearly lays out the language which has uniformly been accepted as

  adequately informing the least sophisticated consumer of the rights he or she enjoys.

         60.       Defendant’s manipulation and modification of the statutory language, specifically,

  replacing the phrase “a judgment” with “any judgment” causes the least sophisticated consumer to

  believe, for example, that if the consumer has any other judgments against him or her, regardless

  of whether that judgment was satisfied, is entirely unrelated to the underlying debt, or even barred

  by statute of limitations, and the consumer chooses to dispute the underlying debt pursuant to §

  1692g(a)(4), Defendant will simply mail a copy of “any” such judgment to the consumer without

  providing any verification of the underlying debt to the least sophisticated consumer. Moreover,

  Defendant’s statement that it will simply provide a copy of “any” judgment may cause the least

                                                                                                               PAGE | 9 of 15
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-61898-RKA Document 10 Entered on FLSD Docket 09/04/2019 Page 10 of 15



   sophisticated consumer to believe that, if the consumer requests validation of the underlying debt

   pursuant to § 1692g(a)(4), and Defendant is unable to provide verification of said debt, Defendant

   will simply mail a copy of some other judgment to the consumer and collect that debt instead since

   Defendant need provide any verification of a debt reduced to judgment. Any of Defendant’s

   propertied intentions behind why it modified the explicit language of the statute, Defendant’s

   claims as to what it (Defendant) meant by the phrase “any judgment,” or even Defendant’s internal

   policy with respect to how Defendant handles disputes made under § 1692g(a)(4), is entirely

   irrelevant, as Defendant’s violation of § 1692g(a), § 1692g(b), and § 1692e, are premised on the

   collection letter and the least sophisticated consumer understanding thereof.

          61.       Accordingly, by and through the Porras-Letter, Litz-Letter, and McKenzie-Letter,

   Defendant violated § 1692g(a), § 1692g(b), and § 1692e of the FDCPA by falsely informing the

   least sophisticated consumer, or at minimum, unlawfully misleading the least sophisticated

   consumer into believing, that Defendant need only provide a copy of “any judgment” to stratify

   its obligations under § 1692g(a)(4), by providing the least sophisticated consumer with a false

   statement, or at minimum, an unlawfully misleading statement, as to the rights enjoyed by the

   consumer under § 1692g(a)(4), and by unlawfully unlawfully overshadowing the rights the

   consumer enjoys under 15 U.S.C. § 1692g(a)(4).

          62.       WHEREFORE, Plaintiffs, individually and on behalf of the G-notice Class,

   requests this Court to enter judgment in favor of Plaintiffs and the G-notice Class and against

   Defendant for:

          (a)       Statutory damages, as provided under 15 U.S.C. §1692k;

          (b)       Costs and attorneys’ fees, as provided by 15 U.S.C. §1692k; and

          (c)       Such other or further relief as the Court deems proper.

                                                                                                              PAGE | 10 of 15
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-61898-RKA Document 10 Entered on FLSD Docket 09/04/2019 Page 11 of 15



                                          COUNT II.
                           VIOLATION OF 15 U.S.C. § 1692e and § 1692e(10)

           63.     Plaintiffs McKenzie and Litz, individually and on behalf of the Discount Class,

   incorporates by reference paragraphs 1-51 as though fully stated herein.

           64.     Section 1692e of the FDCPA prohibits the use of “false, deceptive, or misleading

   representation or means in connection with the collection of any debt.” 15 U.S.C. §1692e.

           65.     The sixteen subsections of §1692e set forth a non-exhaustive list of practices that

   fall within this ban, including, but not limited to: “[t]he use of any false representation or deceptive

   means to collect or attempt to collect any debt or to obtain information concerning a consumer.”

   See 15 U.S.C. §1692e(10).

           66.     Defendant violated § 1692e and § 1692e(10) of the FDCPA by utilizing false

   representations and/or deceptive means in an attempt to collect a consumer debt from Plaintiffs

   and/or obtain information concerning Plaintiffs.

           67.     In simplest terms, in the Porras-Letter and McKenzie-Letter, Defendant falsely

   states, or at minimum, wrongfully misrepresents, the creditor’s willingness to settle the underlying

   debts for less than the full amount as having the same result as paying the full amount of the

   underlying debt. See, e.g., Exhibit B (“We are authorized to resolve your account for less than the

   full balance by offering discounted options” and “[u]pon receipt and clearance of the $974.01,

   your account will be satisfied.”); Exhibit C (stating the same).

           68.     Phrasing settlement as a discount is a false representation, or at minimum,

   misleading, to the least sophisticated consumer. For example, the least sophisticated consumer will

   falsely believe, or at minimum, be wrongfully mislead into believing, he or she is being offered a

   discount of the amount owed (i.e., that underlying debt is being discounted rather than settled).

   This is simply false. Here, Defendant is not “offering discounted options” because what is being
                                                                                                              PAGE | 11 of 15
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-61898-RKA Document 10 Entered on FLSD Docket 09/04/2019 Page 12 of 15



   offered is not a discount. Defendant is offering settlement options. This is an important distinction.

   For example, settling a debt for less than the full amount is notated differently on a consumer’s

   credit report differently than debts that are paid in full, whereby the former is more harmful to a

   debtor’s credit than the latter. Further, when a consumer settles a debt for less than the full amount,

   the consumer is subject to certain tax consequences, in that, depending how much less the

   underlying debt is settled for, the consumer will be taxed on the difference between the full amount

   and the settlement amount. Simply put, phrasing settlement options as discount options is, plainly,

   a falsely representation, or a minimum, an unlawfully misleading representation of what is being

   offered to the least sophisticated consumer. Telling the least sophisticated consumer that he or she

   is being offered “discount options” will, for example, cause the consumer to erroneously believe

   no repercussions exist for accepting any of the “discount options.” Further, even if the collection

   letters had stated that it was offering an opportunity to settle or that it was offering settlement

   options, the least sophisticated consumer would still be unlawfully mislead, as the collection

   letters, nevertheless, deceptively omit the fact that there are consequences, such as those mentioned

   above, if the consumer chooses to settle a debt for less than the full amount.

          69.       Accordingly, by and through the Porras-Letter and McKenzie-Letter, Defendant

   violated § 1692e and § 1692e(10) of the FDCPA.

          70.       WHEREFORE, Plaintiffs, individually and on behalf of the Discount Class,

   requests this Court to enter judgment in favor of Plaintiffs and the Discount Class and against

   Defendant for:

          (a)       Statutory damages, as provided under 15 U.S.C. §1692k;

          (b)       Costs and attorneys’ fees, as provided by 15 U.S.C. §1692k; and

          (c)       Such other or further relief as the Court deems proper.

                                                                                                              PAGE | 12 of 15
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-61898-RKA Document 10 Entered on FLSD Docket 09/04/2019 Page 13 of 15



                                             COUNT III.
                                   VIOLATION OF FLA. STAT. § 559.72(9)

           71.       Plaintiffs, individually and on behalf of the FCCPA Class, incorporates by

   reference paragraphs 1-68 as though fully stated herein.

           72.       Section 559.72, Fla. Stat., of the FCCPA contains nineteen subsections and

   otherwise codifies an extensive list of acts and/or omissions that the FDCPA does not explicitly

   prohibit. Accordingly, in collecting consumer debts, pursuant to the FCCPA no person shall:

   “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not

   legitimate, or assert the existence of some other legal right when such person knows that the right

   does not exist.” Fla. Stat. §559.72(9).

           73.       Here, the respective debts Defendant sought to collect from Plaintiffs are debt

   governed by the FDCPA. Defendant knew or should have known that, any attempt to collect a debt

   from a Florida consumer must conform to the FDCPA to be lawful. Put differently, for Defendant

   to lawfully seek the collection of any of the debts it (Defendant) sought to collect from Plaintiffs,

   Defendant knew, or should have known, that must its collection efforts, at minimum, must also

   comply with the FDCPA. As set forth in Count I and Count II, the collection letters mailed by

   Defendant violate the FDCPA. Accordingly, Defendant was stripped of any authority it may have

   had to lawfully seek the collection of the underlying debts in the collection letters because the

   collection letters are unlawful. Simply put, Defendant cannot lawfully collect a debt in an unlawful

   collection letter. For example, by failing to provide notice to Plaintiffs in conformance with §

   1692g(a)(4) of the FDCPA, Defendant knew that, by mailing each of the respective collection

   letters to Plaintiffs, it (Defendant) was unlawfully seeking to collect a consumer debt from each of

   the Plaintiffs.


                                                                                                               PAGE | 13 of 15
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-61898-RKA Document 10 Entered on FLSD Docket 09/04/2019 Page 14 of 15



          74.      Accordingly, by and through the Porras-Letter, Litz-Letter, and McKenzie-Letter,

   Defendant attempted to collect a debt from each of the Plaintiffs that Defendant knew it could not

   legally collect from each of the Plaintiffs, and in so doing, violated Fla. Stat. 559.72(9).

          75.      WHEREFORE, Plaintiffs, individually and on behalf of the FCCPA Class, requests

   this Court to enter judgment in favor of Plaintiffs and the FCCPA Class and against Defendant for:

          (a)      Statutory damages, as provided under Fla. Stat. § 559.7(2);

          (b)      Attorney’s fees, litigation expenses and costs of the instant suit, as provided under
                   Fla. Stat. §559.77(2);

          (c)      An injunction prohibiting Defendant from engaging in further collection activities
                   directed at Plaintiffs and members of the FCCPA Class that are in violation of the
                   FCCPA; and

          (d)      Such other or further relief as the Court deems proper.

          DATED: September 4, 2019

                                                                 Respectfully Submitted,

                                                                  /s/ Jibrael S. Hindi                                   .
                                                                 JIBRAEL S. HINDI, ESQ.
                                                                 Florida Bar No.: 118259
                                                                 E-mail:      jibrael@jibraellaw.com
                                                                 THOMAS J. PATTI, ESQ.
                                                                 Florida Bar No.: 118377
                                                                 E-mail:      tom@jibraellaw.com
                                                                 The Law Offices of Jibrael S. Hindi
                                                                 110 SE 6th Street, Suite 1744
                                                                 Fort Lauderdale, Florida 33301
                                                                 Phone:       954-907-1136
                                                                 Fax:         855-529-9540

                                                                 COUNSEL FOR PLAINTIFF




                                                                                                              PAGE | 14 of 15
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-61898-RKA Document 10 Entered on FLSD Docket 09/04/2019 Page 15 of 15



                                          CERTIFICATE OF SERVICE

           The undersigned hereby certifies that on September 4, 2019, the foregoing was

   electronically filed with the Clerk of the Court using the CM/ECF system which will send a notice

   of electronic filing to all counsel of record.

                                                                       /s/ Jibrael S. Hindi                                .
                                                                      JIBRAEL S. HINDI, ESQ.
                                                                      Florida Bar No.: 118259




                                                                                                              PAGE | 15 of 15
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
